Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/29/2022.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 	Subject matter eligibility determinations under 35 U.S.C. § 101 follow the procedure explained in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidance, which is found at: https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf
	Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites determining whether a line match condition exists and determining a jackpot prize amount based on the line match condition.
	The limitation of “determine whether a line match condition exists based on a comparison of the jackpot prize symbols in at least the first symbol group and the second symbol group; and determine a jackpot prize amount based on the line match condition”, is reasonably and broadly interpreted as covering performance of the limitation in the mind but for the recitation of generic computer components.
	In this case, the limitations listed above are viewed as being directed towards “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)” which falls within the Mental Processes grouping of abstract ideas.
	This judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concept of determining whether a line match condition exists and determining a jackpot prize amount based on the line match condition on a computer. In this case, this is seen as adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea. Such limitations are not indicative of integration into a practical application – see MPEP 2106.05(f).
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of non-transitory computer-readable medium and processor for determining whether a line match condition exists and determining a jackpot prize amount based on the line match condition are mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, claims 1-15 are not patent eligible.
	Claims 2-15 do not remedy the deficiencies of claim 1 and are also rejected as non-statutory because as discussed above, they are just mere details that add to the abstract idea of “Mental Process” and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.	
	
	

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olive, US 20070117607 (Olive).
Regarding Claim 1. Olive discloses a non-transitory computer-readable medium, readable by at least one processor (Abstract, para 6. An electronic machine comprises components and is interpreted as having at least one processor for carrying out instructions for playing a game.) and comprising instructions stored thereon to cause the at least one processor to: 
implement a non-jackpot feature (Abstract. A base game is interpreted as a non-jackpot feature); 
trigger a jackpot feature including at least one jackpot feature in response to a triggering event occurring during the non-jackpot feature (Abstract, para 6, 8, 11, 49. During a base game, a bonus trigger can occur, such as the occurrence of a predetermined number of scatter symbols, that results in a bonus game where players are awarded free games.); 
select, based on a first random based game outcome, at least one jackpot prize symbol from a jackpot prize reel to be displayed on at least one respective jackpot prize reel display position (para 8, 14, 50. During play of the bonus game, special symbols, such as mini, minor, major or grand symbol can appear on any of the reels. Furthermore, since any of the reels can display special symbols, the matrix/array is interpreted as jackpot prize reel for displaying jackpot prize symbols.), wherein the jackpot prize reel includes a plurality of jackpot prize symbols (Fig 7b-7C. A plurality of jackpot prize symbols, such as the minor and grand jackpot prize symbols can be displayed on the jackpot prize reel.), each jackpot prize symbol indicative of a jackpot prize (para 14, 50-51. The reels can display any of the special mini, minor, major or grand jackpot symbols. Also, the mini, minor, major or grand jackpots represent their own respective awards.); 
populate the at least one selected jackpot prize symbol to a first symbol group (Fig 10-11. When a selected jackpot prize symbol, such as the minor jackpot symbol appears, they are used to populate a symbol group that represents the Minor Jackpot, elem 29.2, that the player must collect to achieve an award.); 
select, based on a second random based game outcome, at least one further jackpot prize symbol from the jackpot prize reel to be displayed on at least one respective jackpot prize reel display position (Fig 7c, para 8, 14, 50. The figure depicts how a further jackpot prize symbol can appear. In this case, one jackpot prize symbol can be interpreted as the minor jackpot symbol while the grand jackpot prize can be interpreted as the further jackpot prize symbol.); 
populate the at least one further selected jackpot prize symbol to a second symbol group (Fig 8b. In the scenario where a further jackpot prize symbol is selected and displayed, it is used for populating a second symbol group, such as the Grand Jackpot, elem 29.4); 
determine whether a line match condition exists based on a comparison of the jackpot prize symbols in at least the first symbol group and the second symbol group (para 14, 50. A determination is made if the player had collected enough of special jackpot symbols for the respective associated prizes. In this case, a determination is made to determine if a first symbol group, the group representing the Minor Jackpot, elem 29.2, as well as a second group, elem 29.4, the group representing the Grand Jackpot has achieved a line match condition. A line match condition broadly is interpreted as a proper amount of special jackpot symbols appearing and being collected/propagated to the proper group so that a player would be awarded.); and 
determine a jackpot prize amount based on the line match condition (para 14, 71. When a line match condition occurs, such as the Minor Jackpots being completed the player is provided with the corresponding jackpot.)

Regarding Claim 11. Olive discloses the non-transitory computer-readable medium of claim 1, wherein the jackpot prize symbols correspond to different jackpot prizes (para 14. A mini jackpot prize symbol corresponds to a mini jackpot prize, a minor jackpot prize symbol corresponds to a minor jackpot prize, and so on.).  

Regarding Claim 13. Olive discloses the non-transitory computer-readable medium of claim 1, wherein the at least one memory device stores computer-readable instructions for controlling the at least one processor to: populate all further selected jackpot prize symbols to the second symbol group (Fig 11, elem 29.4, para 14. Since players can collect jackpot prize symbols in which would be used to populate the respective symbol group, this means that, similar to the Minor Jackpot being fully populated as depicted in the figure, the second symbol group, the group that represents the Grand Jackpot, can also be fully populated in the scenario where a player has managed to acquire three Grand jackpot prize symbols.).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Olive, US 20070117607 (Olive).
Regarding Claim 12. Olive discloses the non-transitory computer-readable medium of claim 1, but failed to explicitly disclose wherein the line match condition represents a horizontal line of jackpot prize symbols that have the same symbol type.  
	However, Applicant has not disclosed that having a horizontal line solves any stated problem or is for any particular purpose. Moreover, it appears that the three icons forming a vertical arrangement as depicted in Fig 11, elem 29.2, of Olive or the Applicant’s instant invention would perform equally well for indicating to a player that a line condition has been met regarding jackpot prize symbols having the same symbol type. Accordingly, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified Olive such that the line match condition can be in a horizontal line rather than a vertical one, because such a modification would have been considered a mere design consideration, which fails to patentably distinguish over Olive.

Prior Art

Claims 2-10, 14-15 has no prior art rejection but currently stands rejected under 35 USC § 101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY KEITH WONG whose telephone number is (571)270-3003. The examiner can normally be reached M-F: 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 5712701344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY K WONG/Examiner, Art Unit 3715                                                                                                                                                                                                        
/DMITRY SUHOL/Supervisory Patent Examiner, Art Unit 3715